EXHIBIT 10.13

 

EMPLOYMENT AGREEMENT, DATED MAY 4, 2005 BETWEEN MYKROLIS

CORPORATION AND GIDEON ARGOV

 

165



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
May 4, 2005 (the “Effective Date”) is made by and between Gideon Argov (the
“Executive”) and Mykrolis Corporation, a Delaware corporation (“Mykrolis”).

 

WHEREAS, Mykrolis and the Executive previously entered into that certain
Employment Offer Letter, dated as of November 18, 2004, and the related
Separation Agreement, dated as of November 21, 2004 (Collectively the “Prior
Agreements”);

 

WHEREAS, Mykrolis and the Executive wish to amend and restate the Prior
Agreements, among other reasons, because of the transactions described below;

 

WHEREAS, Entegris, Inc., a Minnesota corporation (“Entegris”) and Eagle DE,
Inc., a Delaware corporation and wholly-owned subsidiary of Entegris (“Eagle”)
have entered into that Agreement and Plan of Merger dated as of March 21, 2005
(the “Entegris Merger Agreement”), pursuant to which at the effective time
Entegris shall merge with and into Eagle, and Eagle shall be the surviving
corporation (the “Entegris Merger”);

 

WHEREAS, Mykrolis, Entegris and Eagle have entered into that Agreement and Plan
of Merger dated as of March 21, 2005 (the “Eagle Merger Agreement”), pursuant to
which immediately following the Entegris Merger, Mykrolis shall merge with and
into Eagle, and Eagle shall be the surviving corporation (the “Eagle Merger”);

 

WHEREAS, in connection with the Eagle Merger, the name of Eagle shall be changed
to Entegris, Inc. (“Entegris, Inc.”) (the Entegris Merger and Eagle Merger
together, the “Transactions”);

 

WHEREAS, Mykrolis and the Executive wish to amend the terms of the Executive’s
employment with Mykrolis, and any successor thereto, including, in the event of
and upon the closing of the Transactions, Entegris, Inc. (the “Company”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

Term of Employment. Subject to earlier termination pursuant to Section 4, the
Executive’s term of employment pursuant to this Agreement shall commence on the
Effective Date and shall remain in effect through the third anniversary of the
Effective Date and shall automatically be extended for one additional year on
the third anniversary of the Effective Date and on each anniversary thereafter
(each an “Extension Date”) unless, not less than sixty (60) days prior to any
such Extension Date, either party shall have given notice to the other that the
Employment Term, as defined below, shall not be extended. As used in this
Agreement, the “Employment Term” shall refer to the period beginning on the
Effective Date and ending on the date the Executive’s employment terminates in
accordance with this Section 1 or Section 4. The terms and conditions of the
Prior Agreements shall no longer be effective as of the Effective Date.

 

166



--------------------------------------------------------------------------------

Position and Duties.

 

During the Employment Term, the Executive agrees to serve the Company, and the
Company agrees to employ the Executive, as Chief Executive Officer of the
Company. The Company also agrees during the Employment Term to nominate the
Executive as a member of the Board of Directors of the Company (the “Board”) and
to support, in good faith, his election as a member of the Board. In serving in
the aforementioned positions, the Executive shall have such duties and authority
as are customary for chief executive officers of companies in a similar line of
business as the Company and as may be specified from time to time by the Board
on a basis consistent with such duties and authority. In addition, and without
further compensation, the Executive shall serve as a director and/or officer of
one or more of the Company’s Affiliates, as defined below, if so elected or
appointed from time to time. The Executive shall report directly to the Board,
or the board of any successor thereto.

 

During the Employment Term, the Executive will devote the Executive’s business
time and best efforts to the performance of the Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly. The Executive shall not be precluded,
however, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization, provided that such service, either individually or in the
aggregate, does not give rise to a conflict of interest with the Company or
otherwise materially interfere with the Executive’s performance hereunder.

 

In the event of the closing of the Transactions, the Executive shall have the
right to recommend to the Board the eleventh director of the initial Board of
Directors of Entegris, Inc. In addition, in the event of a vacancy on the Board,
the Executive shall coordinate the director search process, which process shall
be subject to Board approval, and shall have the right to recommend nominee
candidates to the Nominating and Governance Committee of the Board to fill such
vacancy, subject to applicable law and listing requirements.

 

Compensation and Benefits. As compensation for all services performed by the
Executive for the Company and its Affiliates, the Company shall provide the
Executive the following during the Employment Term:

 

Base Salary. The Company will pay to the Executive a base salary at the rate of
four hundred fifty thousand dollars ($450,000) per year, payable in accordance
with the payroll practices of the Company; provided that in the event of the
closing of the Transactions, the Executive’s Base Salary will be adjusted at
least to six hundred thousand dollars ($600,000) effective January 1, 2006. The
Base Salary will be reviewed by the Board or, at its election, by the
Compensation Committee of the Board (the “Compensation Committee”) at least
annually thereafter and may be adjusted upward (but not downward) to reflect the
Executive’s performance and responsibilities, as determined in the discretion of
the Board or, at its election, the Compensation Committee. For purposes of this
Agreement, “Base Salary” shall mean the Executive’s base salary as increased.

 

Annual Bonus. With respect to each full fiscal year during the Employment Term,
the Executive shall be eligible to earn an annual incentive bonus (the “Bonus”).
The Executive’s target bonus shall be equal to 75% of Base Salary (the “Target
Bonus”), with the actual amount

 

167



--------------------------------------------------------------------------------

of each Bonus being determined in the discretion of the Board or, at its
election, the Compensation Committee, based on achievement of performance and
other specific objectives as shall be mutually agreed by the Executive and the
Board (or, at its election, the Compensation Committee) within the first three
months of each fiscal year during the Employment Term, or as soon as practicable
thereafter.

 

Equity Participation. The Executive shall be entitled to participate in any
equity incentive plan made available by the Company to its executives generally,
in accordance with the terms of such plan, as in effect from time to time, and
of any award issued thereunder.

 

Employee Benefits. The Executive shall be entitled to participate in any and all
medical, profit-sharing, dental, life insurance, disability income, retirement
plans and other welfare programs, plans and policies as in effect from time to
time for executives of the Company generally (the “Benefit Plans”), in
accordance with the terms of the Benefit Plans and generally applicable Company
policies. The Executive’s spouse and dependents also may participate in the
Benefit Plans to the extent eligible under plans’ terms and generally applicable
Company policies, each as in effect from time to time.

 

Supplemental Retirement Plans. The Executive shall be eligible to participate in
any supplemental retirement plans maintained by or on behalf of the Company for
the benefit of its executives generally, as in effect from time to time.

 

Vacation. The Executive shall be entitled to four (4) weeks of paid vacation per
year, to be taken at such times and intervals as shall be determined by the
Executive, subject to the reasonable business needs of the Company. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time for its executives generally.

 

Expense Reimbursement. The Executive shall be entitled to receive reimbursement
from the Company for reasonable business expenses incurred by him in the
performance of his duties hereunder in accordance with Company policies.

 

Financial Planning Allowance. The Executive shall be entitled to an allowance
for annual financial planning and tax return preparation of up to fifteen
thousand dollars ($15,000) for each calendar year.

 

Termination. The Employment Term and the Executive’s employment hereunder may be
terminated by either party on notice to the other party as set forth below.
Except as otherwise expressly provided in this Agreement, the provisions of this
Section 4 shall exclusively govern the Executive’s rights upon termination of
employment with the Company and its Affiliates.

 

By the Company For Cause or By Executive Other Than For Good Reason or
Expiration of the Employment Term by the Executive’s Notice.

 

The Employment Term and the Executive’s employment may be terminated by the
Company for Cause, as defined in Section 4(a)(ii), on notice to the Executive.
The Employment Term and the Executive’s employment may be terminated by the
Executive other than for Good Reason, as defined in Section 4(c), on sixty (60)
days’ notice to the Company. The Employment Term will expire and the Executive’s
employment hereunder shall terminate as a result of notice given by the
Executive in accordance with Section 1.

 

168



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” shall mean (A) gross dereliction in the
performance of, the Executive’s duties to the Company or any of its Affiliates
(as defined in Section 7(a)), if the Executive fails to cure such dereliction,
if curable, within thirty (30) days after receipt from the Company of written
notice specifying such dereliction; (B) fraud, embezzlement or theft with
respect to the Company or any of its Affiliates; (C) material breach of Section
5 of this Agreement or of a fiduciary duty owed by the Executive to the Company
or any of its Affiliates; or (D) conviction of, or plea of nolo contendere to, a
felony or other crime involving moral turpitude.

 

If the Executive’s employment is terminated by the Company for Cause, or by the
Executive other than for Good Reason or the Employment Term expires and the
Executive’s employment terminates as a result of notice given by the Executive
in accordance with Section 1, the Executive shall be entitled to receive (A)
Base Salary through the date of termination, to the extent not previously paid;
(B) any Bonus earned but unpaid as of the date of termination for any previously
completed fiscal year; and (C) reimbursement for any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the date of the Executive’s termination and properly submitted for
reimbursement within sixty (60) days following the date of termination; and (D)
such reimbursements and benefits under the Benefit Plans, if any, to which the
Executive became entitled prior to or on the date of termination, including, but
not limited to, any vacation accrued but unused, through the date of
termination, as determined in accordance with Company policies but excluding
payments, if any, under any severance plan or policy of the Company (the amounts
described in clauses (A) through (D) hereof being referred to as the “Accrued
Rights”). Following termination of the Executive’s employment by the Company for
Cause or by the Executive other than for Good Reason or upon expiration of the
Employment Term and termination of the Executive’s employment by notice of the
Executive in accordance with Section 1, the Executive shall have no further
rights to any compensation or any other benefits, except as set forth in this
Section 4(a) (iii).

 

Disability or Death.

 

The Employment Term and Executive’s employment hereunder automatically shall
terminate upon Executive’s death and may be terminated by the Company on thirty
(30) days’ notice to the Executive if Executive becomes physically or mentally
incapacitated and is therefore unable for one hundred and eighty (180) days in
any period of three hundred and sixty-five (365) consecutive days to perform his
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of the Executive as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

 

Upon termination of the Executive’s employment hereunder due to death, the
Executive’s estate shall be entitled to receive (A) the Accrued Rights and (B) a
pro-rated bonus equal to (i) the greater of (y) the Target Bonus and (z) the
highest Bonus paid to the Executive during the

 

169



--------------------------------------------------------------------------------

three years prior to the termination multiplied by a fraction, the numerator of
which is the number of days of the fiscal year that shall have elapsed through
the date of termination of the Executive’s employment and the denominator of
which is 365 (the “Pro-Rated Bonus”) which shall be payable in a lump sum within
thirty (30) days of the date of termination. Following the Executive’s
termination of employment due to death, except as set forth in this Section
4(b)(ii), the Executive shall have no further rights to any compensation or any
other benefits.

 

Upon termination of the Executive’s employment hereunder due to Disability, the
Executive shall be entitled to receive (A) the Accrued Rights, (B) the Pro-Rated
Bonus, payable in a lump sum within thirty (30) days of the date of termination
and (C) continuation of the Base Salary during the twelve (12) months following
the date of termination, less any period during such twelve (12) months for
which the Executive receives benefits under any disability plan in which he is a
participant as a result of his employment with the Company. Following the
Executive’s termination of employment due to Disability, except as set forth in
this Section 4(b)(iii), the Executive shall have no further rights to any
compensation or any other benefits.

 

By the Company Other Than For Cause or By the Executive For Good Reason or
Expiration of the Employment Term by the Company’s Notice.

 

The Employment Term and the Executive’s employment hereunder may be terminated
by the Company other than for Cause hereunder on sixty (60) days’ notice to the
Executive or by the Executive for Good Reason on notice to the Company. The
Employment Term will expire and the Executive’s employment hereunder shall
terminate as a result of notice given by the Company in accordance with Section
1.

 

For purposes of this Agreement, “Good Reason” shall mean: (A) the Company’s
removal of the Executive, without his consent, from the position of Chief
Executive Officer of the Company (or a successor corporation) and/or as a member
of the Board (or of the board of a successor company) or failure to nominate the
Executive, and support in good faith the Executive, as a member of the Board (or
of the board of a successor company); (B) a material diminution, without his
consent, of the duties or authority attendant to the Executive’s position; (C)
material failure of the Company to provide the Executive compensation and
benefits in accordance with the terms of Section 3 hereof; (D) the Company’s
requirement that the Executive relocate his office more than thirty-five (35)
miles from the Executive’s then-current office, without the Executive’s consent;
(E) other material breach of this Agreement by the Company; or (F) through
action or inaction of the Board, the Executive is unable reasonably to perform
his duties; provided that the events described in clauses (A) through (F) of
this Section 4(c)(ii) shall constitute Good Reason only if the Company fails to
cure such event within thirty (30) days after receipt from the Executive of
written notice specifying the event which constitutes Good Reason.

 

If the Executive’s employment is terminated by the Company other than for Cause
(and other than by reason of death or Disability) or by the Executive for Good
Reason or the Employment Term expires and the Executive’s employment terminates
as a result of notice given by the Company in accordance with Section 1, the
Executive shall be entitled to receive: (A) the Accrued Rights, (B) payment of
Base Salary commencing with the first regular Company payday in the seventh
month following the date of termination of the Executive’s employment and
continuing (i) for two (2) years following the date of termination of the
Executive’s employment or, if termination occurs during the first year of the
Employment Term, (ii) for the period from

 

170



--------------------------------------------------------------------------------

such date of termination through the day immediately preceding the third
anniversary of the Effective Date; (C) the greater of (i) the Target Bonus and
(ii) the highest Bonus paid to the Executive during the three years prior to the
termination, payable in a lump sum within thirty (30) days of termination; (D)
continuation of the participation of the Executive and his eligible dependents
in the Company’s health and dental plans and continuation of the participation
of the Executive in the Company’s group life insurance plan until the last day
of the period for which the Executive is receiving Base Salary under clause (B)
hereof or, if earlier, until the date he becomes eligible for coverage under the
health, dental or life insurance plan of another employer; provided, however,
that in the event that the Company determines that it is unable to continue any
such participation, it shall pay the cost, on an after-tax basis, of comparable
coverage; (E) notwithstanding anything to the contrary in the Company’s
equity-based plans or any equity award agreement between the Company and the
Executive, immediate vesting of all outstanding unvested equity awards; and (F)
reimbursement, up to fifteen thousand dollars ($15,000), for outplacement
services reasonably selected by the Executive. Following termination of the
Executive’s employment under Section 4(c), except as set forth in this Section
4(c)(iii) and the final sentence of Section 4(g), the Executive shall have no
further rights to any compensation or any other benefits.

 

Following a Change of Control. In the event of a Change of Control (as hereafter
defined) and, within twenty-four (24) months thereafter, the Company provides
notice to the Executive of the Executive’s termination by the Company other than
for Cause (and other than due to Disability), the Executive’s employment is
terminated by the Executive for Good Reason or the Employment Term expires and
the Executive’s employment terminates as a result of notice given by the Company
in accordance with Section 1, the Executive shall be entitled to receive: (A)
the Accrued Rights, (B) an amount equal to two times the Base Salary, payable in
a single lump sum within thirty (30) days following the date of termination; (C)
an amount equal to two times the greater of (i) the Target Bonus for the fiscal
year in which termination of the Executive’s employment occurs and (ii) the
highest Bonus paid to the Executive for the three fiscal years immediately
preceding that in which termination occurs, payable in a lump sum within thirty
(30) days of termination; (D) continuation of the participation of the Executive
and his eligible dependents in the Company’s health and dental plans and
continuation of the participation of the Executive in the Company’s group life
insurance plan until the expiration of two years following the date of
termination of the Executive’s employment or, if earlier, until the date he
becomes eligible for coverage under the health, dental or life insurance plan of
another employer; provided, however, that in the event that the Company
determines that it is unable to continue any such participation, it shall pay
the cost, on an after-tax basis, of comparable coverage; (E) notwithstanding
anything to the contrary in the Company’s equity-based plans or any equity award
agreement between the Company and the Executive, immediate vesting of all
outstanding unvested equity awards, which in the case of any stock options,
shall remain exercisable for a period of one year following the date of
termination or until the date such stock options would have expired in the
absence of a termination of employment, if earlier; and (F) reimbursement, up to
fifteen thousand dollars ($15,000), for outplacement services reasonably
selected by the Executive. Following termination of the Executive’s employment
pursuant to this Section 4(d), except as set forth in this Section 4(d) and
Section 4(g), the Executive shall have no further rights to any compensation or
any other benefits.

 

171



--------------------------------------------------------------------------------

Certain tax-related payments. Payments and benefits under this Agreement shall
be made and provided without regard to whether the deductibility of such
payments (or any other payments or benefits to or for the benefit of the
Executive) would be limited or precluded by Section 280G (“Section 280G”) of the
U.S. Internal Revenue Code (the “Code”) and without regard to whether such
payments (or any other payments or benefits) would subject the Executive to the
federal excise tax applicable to certain “excess parachute payments” under
Section 4999 of the Code (the “Excise Tax”). If any portion of the payments or
benefits to or for the benefit of the Executive (including, but not limited to,
payments and benefits under this Agreement but determined without regard to this
paragraph) constitutes an “excess parachute payment” within the meaning of
Section 280G (the aggregate of such payments being hereinafter referred to as
the “Excess Parachute Payments”), the Company shall promptly pay to the
Executive an additional amount (the “gross-up payment”) that after reduction for
all taxes (including but not limited to the Excise Tax) with respect to such
gross-up payment equals the Excise Tax with respect to the Excess Parachute
Payments; provided that to the extent any gross-up payment would be considered
“deferred compensation” for purposes of Section 409A of the Code, the manner and
time of payment, and the provisions of this Agreement, shall be adjusted to the
extent necessary (but only to the extent necessary) to comply with the
requirements of Section 409A with respect to such payment so that the payment
does not give rise to the interest or additional tax amounts described at
Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the “Section 409A
penalties”); and further provided that if, notwithstanding the immediately
preceding proviso, the gross-up payment cannot be made to conform to the
requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties. The determination as to whether Executive’s payments and benefits
include Excess Parachute Payments and, if so, the amount of such payments, the
amount of any Excise Tax owed with respect thereto, and the amount of any
gross-up payment shall be made at the Company’s expense by Ernst & Young or by
such other certified public accounting firm as the Board may designate prior to
a Change of Control (the “accounting firm”). Notwithstanding the foregoing, if
the U.S. Internal Revenue Service shall assert an Excise Tax liability that is
higher than the Excise Tax (if any) determined by the accounting firm, the
Company shall promptly augment the gross-up payment to address such higher
Excise Tax liability.

 

Notice of Termination. Any purported termination of employment by the Company or
by the Executive (other than due to the Executive’s death) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 6(i) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and such notice shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

 

Status of Benefits. Payment under the applicable provision of this Section 4
shall be in lieu of any and all compensation and benefits of any kind or
description to which the Executive might otherwise be entitled, under a
severance pay plan or agreement or otherwise, as a result of the termination of
his employment hereunder. Except for medical, dental and life insurance coverage
continued pursuant to Section 4(c)(iii) or 4(d), Executive’s participation in
Benefit Plans shall terminate pursuant to the applicable plan terms based on the
date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payment to the Executive following such
date of termination. Nothing contained in this Section 4, however,

 

172



--------------------------------------------------------------------------------

shall constitute or be construed as constituting a waiver by the Executive of
any rights to which the Executive became entitled prior to or on the date of
termination under any Benefit Plan, other than any severance plan or policy of
the Company.

 

Obligations of the Executive.

 

Confidentiality. The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information; that the Executive may develop
Confidential Information for the Company and its Affiliates; and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law after notice to the
Company and a reasonable opportunity for the Company to seek protection of the
Confidential Information prior to disclosure or for the proper performance of
his duties to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

 

Return of Company Property. All documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
the Company and its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents and other property of the Company and its
Affiliates then in the Executive’s possession or control.

 

Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 

While the Executive is employed by the Company and for two (2) years after the
termination of the Executive’s employment (the “Non-Competition Period”), the
Executive shall not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete in the
materials integrity management business, or in such additional businesses as the
Company or any Subsidiary is engaged in at the time of the Executive’s
termination, with the Company or any Subsidiary within the United States or in
any country in which the Company or any Subsidiary then is doing business.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is directly or indirectly competitive
with the materials integrity management business of the Company or any
Subsidiary, or such additional businesses as the Company or any Subsidiary is
engaged in at the time of the Executive’s termination, as conducted at any time
during the Executive’s employment. Notwithstanding anything herein to the
contrary, the Executive may make passive investments in any enterprise the
shares of which are publicly traded if such investment constitutes less than two
percent of the equity of such enterprise.

 

173



--------------------------------------------------------------------------------

The Executive further agrees that while he is employed by the Company and during
the Non-Competition Period, the Executive will not hire or attempt to hire any
executive employee of the Company or any Subsidiary whom he directly supervises
or any key scientific or technical employee of the Company or any Subsidiary,
assist in such hiring by any Person, or encourage any such employee to terminate
his or her relationship with the Company or any Subsidiary, provided that the
Executive shall be permitted to hire any such person if such person has not been
employed by the Company or any Subsidiary for a period of six months at the time
of such hiring, nor shall the Executive solicit or encourage any customer or
vendor of the Company, which he knows to be a customer or vendor of the Company,
to terminate or diminish its relationship with it.

 

Enforcement of Covenants. The Executive acknowledges that he has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 5. The Executive agrees
that those restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area. The
Executive further acknowledges that, were he to breach any of the covenants
contained in this Section 5, the damage to the Company could be irreparable. The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to seek preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond. The parties further agree that, in the
event that any provision of this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographical area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

 

Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

 

“A Change of Control shall be deemed to have occurred if:

 

any Person (defined for the purposes hereof as any individual, entity or other
person, including a group within the meaning of Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), acquires
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided that for purposes of this clause any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or its direct or indirect subsidiaries shall not
Constitute a Change of Control; or

 

174



--------------------------------------------------------------------------------

Individuals who constitute the Board: (A) on the Effective Date and until the
closing of the Transactions; or (B) after the closing of the Transactions in
accordance with the Eagle Merger (in either case, the “Incumbent Directors”),
cease for any reason to constitute at least a majority of the Board; provided,
that any individual who becomes a member of the Board and whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors shall be treated as an Incumbent Director unless he or she
assumed office as a result of an actual or threatened election contest with
respect to the election or removal of directors; or

 

There is consummated a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination, (A) the Persons who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and of the combined voting
power of the Outstanding Company Voting Securities immediately prior to the
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and of the combined voting power of the
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Employer or of such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, except to the extent that such
ownership existed prior to the Business Combination and (C) at least a majority
of the members of the Board resulting from such Business Combination were
Incumbent Directors at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

The stockholders of the Company approve a complete liquidation or dissolution of
the Company.

 

175



--------------------------------------------------------------------------------

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally known by others with whom they compete or do
business, or with whom any of them plans to compete or do business. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the confidential special needs of the customers
of the Company and its Affiliates and (v) the confidential substance of the
business relationships of the Company and its Affiliates. Confidential
Information also includes any information that the Company or any of its
Affiliates have received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclose.

 

Other than as otherwise provided in the definition of “Change of Control,”
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

 

“Subsidiary” means any corporation or other entity 80% or more of the voting
securities of which is owned directly or indirectly by the Company.

 

Miscellaneous.

 

Waiver of Equity Award Acceleration. Notwithstanding any provision to the
contrary in the Company’s equity-based plans or any equity award agreement
between the Executive and the Company, the Executive agrees that in the event of
the closing of the Transactions, the vesting of any unvested equity awards held
by the Executive at the time of the closing of the Transactions that are subject
to the Company’s equity-based plans or an equity award agreement between the
Executive and the Company shall not accelerate solely as a result of the closing
of the Transactions.

 

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
conflicts of laws principles thereof.

 

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties, and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the employment of the Executive
by the Company and all matters related thereto. This Agreement may not be
altered, modified, or amended except by written instrument signed by the
Executive and an expressly authorized representative of the Board.

 

c. Section 409A of the Code. If the Company or the Executive determines that any
payment obligation under this Agreement will cause the Executive to incur tax
obligations under Section 409A of the Code, then the parties shall negotiate in
good faith to structure an alternative payment mechanism consistent with the
parties’ objectives, to the extent reasonably practicable, that will not cause
the Executive to incur such tax obligations under Section 409A of the Code.

 

176



--------------------------------------------------------------------------------

d. No Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of a party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

 

e. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

f. Mitigation. In no event shall the Executive be obligated to seek other
employment and, except as otherwise expressly provided in 4(c)(iii) or 4(d) with
respect to participation in certain Employee Benefit Plans, also the Executive
shall not be obligated to take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

 

g. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person; provided that the
failure to make such assignment shall constitute “Good Reason” as set forth in
Section 4(c)(ii). This Agreement shall inure to the benefit of and be binding
upon the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns. The Executive expressly consents to
be bound by the provisions of this Agreement for the benefit of the Company,
successor or permitted assign to whose employ the Executive may be transferred,
without the necessity that this Agreement be re-signed at the time of such
transfer.

 

h. Indemnification/Directors’ & Officers’ Liability Insurance. The Executive
shall be entitled to coverage under any directors’ and officers’ insurance and
any general liability insurance maintained by the Company to the same extent as
executives of the Company generally. The Executive shall also have the same
rights of indemnification and contribution as are provided to executives of the
Company generally under the articles of incorporation or by-laws of the Company.

 

i. Notice. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and, except as otherwise
expressly provided in this Agreement, shall be effective when delivered in
person, consigned to a national courier service or deposited in the United
States mail, postage prepaid, registered or certified, and addressed to the
Executive at his last known address on the books of the Company or, in the case
of the Company, at its principal place of business, attention of the Chair of
the Board, or to such other address as either party may specify by notice to the
other actually received. Reference is made to the definition of Notice of
Termination in Section 4(f).

 

177



--------------------------------------------------------------------------------

j. Withholding Taxes. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

k. Captions and Counterparts. The headings and captions in this Agreement are
for convenience only and in no way define or describe the scope or content of
any provision of this Agreement. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

l. Attorneys’ Fees. The Company shall pay the Executive’s reasonable attorneys’
fees incurred by the Executive in connection with preparation, execution and
delivery of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

   

/S/ GIDEON ARGOV.

--------------------------------------------------------------------------------

    GIDEON ARGOV MYKROLIS CORPORATION: BY:  

/s/ Jean-Marc Pandraud

--------------------------------------------------------------------------------

Name:   Jean-Marc Pandraud Title:   President & COO

 

178